This Agreement made this November 10, 2009, by and between Wakabayashi Fund,
LLC., a Japanese Limited Liability Company, whose address is 4-13-20 Mita,
Minato-Ku, Tokyo Japan 108-0073, hereinafter referred to as “WAKABAYASHI FUND”
or “Consultant” and TECHNISCAN, INC., a Delaware corporation, its agents,
successors or assigns, hereinafter referred to as “TECHNISCAN, INC.” OR
“Client”, whose address is 3216 South Highland Drive, Suite 200, Salt Lake City,
Utah 84106 USA Telephone No 801.994.2964; Fax No 435.602.0933 Symbol: TSNI

Whereas Consultant is in the business of providing Institutional Investor
relations Services and whereas TECHNISCAN, INC. desires to retain Consultant for
the following purposes: For and in consideration of mutual benefits, detriments,
promises, and the cross consideration hereinafter set forth, the parties hereto,
WAKABAYASHI FUND and TECHNISCAN, INC., collectively “THE PARTIES”, hereby
covenant and agree as follows:

1. Services

WAKABAYASHI FUND is hereby engaged to provide Public Relations services
(non-exclusive) including serving as an investment banking liaison, obtaining
write ups about the company and acting as an institutional public relations
consultant for a six month period from the date hereof (the “term”).



  2.   Compensation

TECHNISCAN, INC. hereby agrees to pay WAKABAYASHI FUND for the services set
forth in Paragraph 1, the following non-refundable retainer items:



  a.   The issuance of 150,000 shares of restricted common stock upfront. The
said shares shall be issued within twenty days after the date hereof. Such stock
cannot be issued pursuant to an S-8 Registration statement. The shares are not
in contravention of Section 5 of the Securities Act of 1933 and specifically
with sections 5a and 5c there under. At the conclusion of any financing of at
least $5 million, TECHNISCAN shall issue additional shares of restricted common
stock to an amount equal to $150,000 based on the stock price of the round.



  b.   WAKABAYASHI FUND will also incorporate a free look clause whereby
TECHNISCAN, INC. may request to verify our long position in TECHNISCAN, INC.’s
stock as well as incorporate a proprietary restrictive clause which precludes
any liquidation of our vested stock until the termination of our contract.



  3.   Termination of Agreement



  a.   Upon the bankruptcy or liquidation of the other party, whether voluntary
or involuntary;



  b.   Upon the other party taking the benefit of any insolvency law;



  c.   Upon the other party having or applying for a receiver appointed for
either party; and/or



  d.   Mutual consent of the parties.

4. Notices

All notices hereunder shall be in writing and addressed to the party at the
address herein set forth, or at such other address which notice pursuant to this
section may be given, and shall be given upon the earlier of actual receipt or
three (3) business days after being mailed or delivered to such courier service.
Any notices to be given hereunder shall be effective if executed by and/or sent
by the attorneys for THE PARTIES giving such notice and, in connection
therewith, THE PARTIES and their respective counsel agree in giving such notice
such counsel may communicate directly in writing with such party to the extent
necessary to give such notice.

5. Attorney Fees

In the event either party is in default of the terms or conditions of this
Consulting Agreement and legal action is initiated as a result of such default,
the prevailing party shall be entitled to recover all costs incurred as a result
of such default including reasonable attorney fees, expenses and court costs
through trial, appeal and to final dispositions.

6. Time is of the Essence

Time is hereby expressly made of the essence of this Consulting Agreement with
respect to the performance by THE PARTIES of their respective obligations
hereunder.

7. Inurement

This Consulting Agreement shall inure to the benefit of and be binding upon THE
PARTIES hereto and their respective heirs, executors, administrators, personal
representatives, successors, and consultant shall not assign this agreement.

8. Entire Agreement

This Consulting Agreement contains the entire agreement of THE PARTIES. It is
declared by THE PARTIES that there are no other oral or written agreements or
understanding between them affecting this Agreement. This Agreement supersedes
all previous agreements.

9. Amendments

This Agreement may be modified or amended provided such modifications or
amendments are mutually agreed upon and between THE PARTIES hereto and that said
modifications or amendments are made only by an instrument in writing signed by
THE PARTIES.

10. Waivers

No waiver of any provision or condition of this Agreement shall be valid unless
executed in writing and signed by the party to be bound thereby, and then only
to the extent specified in such waiver. No waiver of any provision or condition
of this Agreement and no present waiver of any provision or condition of this
Agreement shall be construed as a future waiver of such provision or condition.

11. Non-Waiver

The failure of either party, at any time, to require any such performance by any
other party shall not be construed as a waiver of such right to require such
performance, and shall in no way affect such party’s right to require such
performance and shall in no way affect such party’s right subsequently to
require a full performance hereunder.

12. Construction of Agreement

Each party has participated fully in the review and revision of this Agreement.
Any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in the interpretation of this
Agreement.

13. Non-Circumvention Agreement

TECHNISCAN, INC. agrees, represents and warrants hereby that it shall not
circumvent WAKABAYASHI FUND with respect to any banking or lending institution,
investment bank, trust, corporation, individual or investor specifically
introduced by WAKABAYASHI FUND to TECHNISCAN, INC. nor with respect to any
transaction or other business opportunity proposed by, assisted with or
otherwise promoted by WAKABAYASHI FUND for the benefit of TECHNISCAN, INC.
pursuant to the terms with WAKABAYASHI FUND for the purpose of, without
limitation, this Agreement and for a period of twelve (12) months from the date
of execution by THE PARTIES of this Agreement or the introduction to a specific
financing source.

14. Applicable Law

THIS AGREEMENT IS EXECUTED PURSUANT TO AND SHALL BE INTERPRETED AND GOVERNED FOR
ALL PURPOSES BY THE LAWS OF THE STATE OF CALIFORNIA FOR WHICH THE COURTS IN SAN
DIEGO, CALIFORNIA SHALL HAVE JURISDICTION WITHOUT GIVING EFFECT TO THE CHOICE OR
LAWS OR CONFLICT OF LAWS RULES THEREOF OR OF ANY STYLE. The parties agree that
mediation shall be used as an initial forum for the good-faith attempt to settle
and resolve any issues or disputes that may arise.

15. Counterparts

This Agreement may be executed in a number of identical counterparts. Each such
counterpart is deemed an original for all purposes and all such counterparts
shall, collectively, constitute one agreement, but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
counterpart.

16. Facsimile

A facsimile copy of this Agreement is acceptable.

17. Acceptance of Agreement

Unless both parties have signed this Agreement within ten (10) business days of
the date listed above, this Agreement shall be deemed automatically withdrawn
and terminated.

IN WITNESS WHEREOF, THE PARTIES have set forth their hands and seal in execution
of this Consulting Agreement this November 10, 2009, by and between:

              WAKABAYASHI FUND, LLC.
      TECHNISCAN, INC. A Japanese Limited Liability Company
  a Delaware Corporation
By:
  /s/ Tadaharu Wakabayashi   By:   /s/ David Robinson
 
            Tadaharu Wakabayashi Fund, Director
  Mr. David Robinson, President/CEO
Date:
  November 10, 2009   Date:   November 10, 2009

Project Scope

Project Activities: WAKABAYASHI FUND, in providing institutional investor
relations services, shall perform the following project specific functions and
merge WAKABAYASHI FUND efforts with TECHNISCAN, INC. resources, as needed. The
emphasis of this investor relation project shall be personal introductions of
TECHNISCAN, INC. to money managers, private equity fund managers, hedge fund
managers, pension fund managers, financial analysts, institutional brokers,
venture capitalists, investment bankers, and wholesale/retail market makers. All
out-of-pocket costs (i.e., costs for mail campaigns, printing, distributions,
etc.) shall be pre-approved and paid for by TECHNISCAN, INC.



  •   Conduct and implement strategic planning analysis that combines
TECHNISCAN, INC. due-diligence and WAKABAYASHI FUND in-house analysis tools to
emphasize marketability.



  •   Coordinate buy-side and sell-side brokerage research coverage introducing
TECHNISCAN, INC. to these sources and facilitating their institutional research.
This provides TECHNISCAN, INC. and WAKABAYASHI FUND additional analysis reports
from promoting services.



  •   Investment banking introductions.



  •   Real – time stock monitoring



  •   Develop story development project related Executive Summary for mail-out /
distribution, which is flexible and updated to the ongoing developments of the
TECHNISCAN, INC.



  •   Media Placement



  •   Syndication of stories and feature feeds to more than 800,000 newspapers,
radio, television and web content producers, print editors, bloggers,
columnists, financial / industry analysts, reporters / writers / columnists,
nationwide and internationally



  •   Clipping services – to document media coverage



  •   Plan marketing campaign matching TECHNISCAN, INC. to WAKABAYASHI FUND’S
proprietary contact base and other investment prospects / sources anchored by
Internet presence



  •   CEO, Officer and Director Profiles



  •   Crisis Management



  •   Development of multiple mediums of advertising equivalency in public
relations / media placements



  •   Develop comprehensive press list based upon trade and institutional
investment related publications



  •   Create list of project specific publications and electronic advertising
sources for print and Internet



  •   Target of one on one institutional investor meetings and conference calls
with the most desirable in microcap, small cap and mid cap decision making
analysts and portfolio managers of corporate, business and family funds



  •   Corporate message refinement that is flexible according to ongoing
developments



  •   Fact Sheets flexible to ongoing developments



  •   Implement print media articles and advertising (company initiated only)



  •   Design print ads for trade and investment related publications



  •   Maintain Website Optimization and Analization



  •   Blogging



  •   PowerPoint / slide presentations



  •   Tele-conference call, including scripting, Q&A preparation, and thorough
details for successful presentation



  •   Honest feedback from all meetings to allow complete knowledge of ongoing
relationships and enhancements of messaging



  •   Development of Analysts research coverage and comparable inclusion



  •   Nurture of current and potential investors



  •   Mail processing and request fulfillment



  •   Investment Banking introductions



  •   Board of Directors development and relations



  •   Annual Meetings



  •   Peer Group / Industry Analysis



  •   Perception audits of the investment community

Optional Project Activities: These ancillary projects can be provided at
TECHNISCAN, INC.’s discretion and cost.



  •   Conduct road shows, with direct TECHNISCAN, INC.’s participation, in
cities targeted because of TECHNISCAN, INC.’s institutional investor contact
base



  •   Design and Coordinate Trade Booths



  •   Attend trade shows and conferences



  •   Hold press/analysts seminars for institutional investors and investment
managers



  •   Develop investor relations section on TECHNISCAN, INC.’s website



  •   Develop comprehensive website and e-commerce solutions and/or project
related web pages



  •   Write media alerts and press releases to continuously generate press
relating to TECHNISCAN, INC. and its stock performance, emphasizing both
standard and Internet dissemination (company initiated only)



  •   Plan and implement direct mail campaign to WAKABAYASHI FUND’S contact base
and TECHNISCAN, INC.’s related contacts with follow-up telephone sales contact



  •   Annual Reports: assisting in the writing as well as assisting and
directing to the designers, graphic artists and printers for the complete
management of the publication

